       Case 2:18-cr-00170-JAM Document 45 Filed 11/19/20 Page 1 of 7


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             No.   2:18-cr-00170-JAM
12                  Plaintiff,
13         v.                              ORDER DENYING DEFENDANT’S MOTION
                                           TO SUPPRESS
14   DAVID MCDANIELS,
15                  Defendant.
16

17        The matter before the Court is Defendant David McDaniels’

18   Motion to Suppress.     Mot. to Suppress (“Mot.”), ECF No. 27.

19   Defendant moves to suppress all tangible and intangible evidence

20   obtained during the May 22, 2018, search of the motel room he

21   alleges to have temporarily stayed in.        Mot. at 2–3.        The

22   Government has responded in opposition, Opp’n, ECF No. 39, to

23   which Defendant has replied, Reply, ECF No. 40.          For the reasons

24   set forth below, the Court DENIES Defendant’s motion.

25

26                          I.   FACTUAL BACKGROUND

27        On May 22, 2018, Vacaville Police Officer Spencer, stopped

28   Angelika Riggins in her car in a Motel 6 parking lot.             Vacaville
                                           1
       Case 2:18-cr-00170-JAM Document 45 Filed 11/19/20 Page 2 of 7


1    Police Department Officer’s Report Narrative (“Officer’s Report”)

2    at 1, ECF No. 27–2.     Riggins’ car registration was expired.          Id.

3    Officer Spencer conducted a records check on Riggins and

4    discovered that she was on probation in Solano County.            Id.

5    Riggins’ terms of probation required her to submit her “person,

6    real or personal property, automobile and any object under [her]

7    control to search and seizure . . . at any time day or night,

8    with or without cause, notice, consent or warrant.”           Id. at 1–2.

9    Riggins told Officer Spencer that she was staying in Room 129 of

10   the motel alone, but the room was in her stepsister’s name,

11   Crystal Morales, because she did not have personal identification

12   to book a motel room herself.       Id. at 2; see also Spencer Body

13   Camera Footage at 4:10–4:50.

14        Officer Spencer then decided to search Riggins’ car, where

15   he and another officer discovered several debit, credit, and

16   identification cards belonging to other people.          Officer’s Report

17   at 2.   The officers suspected identity theft.         Id.   The officers

18   also located Riggins’ Motel 6 room key.        Id.     Using her room key,

19   Officer Boehm confirmed with the motel staff that it belonged to

20   Room 129.   Id.   Officer Spencer decided to conduct a follow-up
21   probation search of Riggins’ motel room.         Id.   Officer Spencer

22   knocked on the motel room door and announced, “police department

23   probation search, open the door.”         Officer’s Report at 2.

24   Officer Spencer heard someone approach the door and ask who was

25   there, at which point Officer Spencer reidentified himself and

26   restated his order.     Id.   After several more knocks, and a failed
27   attempt to open the door with the room key, Defendant eventually

28   undid the deadbolt and opened the door.        Id.
                                           2
       Case 2:18-cr-00170-JAM Document 45 Filed 11/19/20 Page 3 of 7


1           Defendant was immediately put into handcuffs by another

2    officer.   Id.    Officer Spencer and Officer Criste entered the

3    room.   Id.   Two other people were inside.       Officer’s Report at 2.

4    They were also handcuffed and taken outside.         Id.   Officer Boehm

5    began searching the room and found a loaded semi-automatic

6    handgun in an air conditioning vent near the bathroom.            Id. at 3.

7    The officers also found documents, mail, and personal identifying

8    information of several different people who were not present in

9    the motel room.    Id.   Officer Spencer then interviewed Defendant

10   and the two other people who were in the room with him.           Id. at

11   3–4.    Each was, in turn, questioned about the handgun and the

12   personal identifying information.         Officer’s Report at 3–4.

13          Following these interviews, Officer Spencer placed Defendant

14   under arrest for being a convicted felon in possession of a

15   firearm, pursuant to California Penal Code § 29800(a).            Id. at 4.

16   On August 30, 2018, Defendant was indicted for violating 18

17   U.S.C. § 922(g)(1).      See Indictment, ECF No. 3.

18

19                               II.    OPINION

20          Defendant moves to suppress evidence obtained as a result of
21   the search of the motel room and his seizure on the grounds that

22   he (1) has standing to challenge the search as an overnight guest

23   of the motel room; and (2) the search and seizure were

24   warrantless and, thus, presumptively illegal.         Mot. at 7–12.     The

25   Government argues that (1) Defendant lacks standing to challenge

26   the search of the motel room; (2) the warrantless search of the
27   motel room was valid as a probation search; and (3) the search

28   was justified by exigent circumstances.        Opp’n at 4–19.
                                           3
       Case 2:18-cr-00170-JAM Document 45 Filed 11/19/20 Page 4 of 7


1         A.     Legal Standard

2         The Fourth Amendment to the Constitution prohibits

3    “unreasonable searches and seizures” by the Government.           United

4    States v. Arvizu, 534 U.S. 266, 273 (2002).         However, a defendant

5    must have standing in order to challenge the constitutionality of

6    a search.    In the Fourth Amendment context, this means that a

7    defendant “must have a cognizable Fourth Amendment interest in

8    the place searched before seeking relief for an unconstitutional

9    search.”    Byrd v. United States, 138 S.Ct. 1518, 1530 (2018).

10   This interest is often described as a “legitimate expectation of

11   privacy.”    United States v. Armenta, 69 F.3d 304, 308 (9th Cir.

12   1995).     “To demonstrate a legitimate expectation of privacy, [a

13   defendant] must show that he has an actual subjective expectation

14   of privacy in the [place searched], and that society is prepared

15   to recognize that expectation.       Id. (internal quotation marks and

16   citation omitted).

17        This is because the Fourth Amendment only protects those

18   “against whom the search was directed, as distinguished from one

19   who claims prejudice only through the use of evidence gathered as

20   a consequence of a search or seizure directed at someone else.”
21   Lyall v. City of L.A., 807 F.3d 1178, 1186 (9th Cir. 2015)

22   (internal quotation marks and citation omitted).          Thus, “an

23   overnight guest in a home may claim the protection of the Fourth

24   Amendment, but one who is merely present with the consent of the

25   householder may not.”     Minnesota v. Carter, 525 U.S. 83, 90

26   (1998).    The defendant has the burden of “demonstrat[ing] that he
27   has a reasonable expectation of privacy giving rise to Fourth

28   Amendment protection.     United States v. Caymen, 404 F.3d 1196,
                                           4
       Case 2:18-cr-00170-JAM Document 45 Filed 11/19/20 Page 5 of 7


1    1199 (9th Cir. 2005).

2           B.    Analysis

3           Defendant argues he has standing to challenge the search of

4    the motel room because he had been an overnight guest in the room

5    for two days and was free to come and go as he pleased.                  See Mot.

6    at 7; see also Def.’s Decl. at 1, ECF No. 27-3.                   The evidence

7    presented in support of this is Defendant’s own statement that he

8    was an overnight guest and the fact that he had just exited the

9    shower at the time the officers entered the room.                      Id.      The

10   Government argues this evidence is insufficient to support Fourth

11   Amendment standing.         The Court agrees.

12          A defendant must present sufficient evidence to establish a

13   legitimate expectation of privacy.           See Armenta, 69 F.3d at 309.

14   For instance, in Armenta, the defendant presented: (1) his own

15   sworn declaration that he was an overnight guest at the house in

16   question; (2) an officer’s testimony that he had spent the night

17   inside      the   house;    (3) the   fact   that    his    wallet     and   other

18   identifying information were in the house; and (4) his attorney’s

19   declaration that a co-defendant would testify that the defendant

20   was an overnight guest.         69 F.3d at 308.       Nonetheless, the Ninth
21   Circuit concluded that, “[a]t most, the evidence suggest[ed] that

22   [the   defendant]     was    legitimately    on     the    premises,    which   is

23   insufficient to demonstrate a legitimate expectation of privacy.”

24   Id. at 309 (internal quotation marks and citation omitted).

25          The court in Armenta compared the defendant’s situation to

26   United States v. Davis, 932 F.2d 752 (9th Cir. 1991), where the
27   defendant had a key to the apartment, stored things there, and was

28   free to come and go as he pleased.              Id. at 308.      Moreover, the
                                             5
       Case 2:18-cr-00170-JAM Document 45 Filed 11/19/20 Page 6 of 7


1    defendant in Davis took the precaution of storing his possessions

2    in a locked safe in the owner’s apartment to ensure his privacy

3    and had previously lived in the apartment and continued to pay a

4    portion of the rent.        Id.    The facts in Davis suggested the

5    defendant was an “overnight guest of the sort . . . envisioned by

6    the Supreme Court[], i.e., one who is in the owner’s home with the

7    permission of his host, and one who is engaging in a longstanding

8    social custom that serves functions recognized as valuable by

9    society.”    Id. at 309 (internal quotation marks and citation

10   omitted).

11        Thus, a defendant’s “bald assertion that he was an overnight

12   guest,” and nothing more, is certainly insufficient to establish

13   that he had a legitimate expectation of privacy in the place

14   searched.   United States v. Reyes-Bosque, 596 F.3d 1017, 1027 (9th

15   Cir. 2010) (internal quotation marks and citation omitted).                In

16   Reyes-Bosque, one of the defendants merely stated that he was at

17   the house to rest and stay overnight.        596 F.3d at 1027.      Although

18   the defendant contended that his presence as an overnight guest

19   was an undisputed fact, the Ninth Circuit disagreed.          Id.    Besides

20   the defendant’s own statement, there was no evidence that he had
21   personal items with him that suggested he was staying the night,

22   had a key to the location, stored items at the location, or was

23   free to come and go as he pleased.         Id.    And, most notably, the

24   person in control of the location never stated that he had given

25   the defendant permission to stay as an overnight guest.             Id.   As a

26   result, the court held the evidence did not establish the defendant
27   as an overnight guest, thus, he lacked standing to challenge the

28   search.   Id. at 1028.
                                           6
       Case 2:18-cr-00170-JAM Document 45 Filed 11/19/20 Page 7 of 7


1         Here, too, Defendant has presented insufficient evidence.

2    The Court has Defendant’s own statement that he was an overnight

3    guest in the motel room, see Def.’s Decl. at 1, and statements

4    from others that he had just emerged from the shower when the

5    police entered the room, see Officer’s Report at 3–4.             But that

6    is all.   Moreover, Riggins, the person in control of the motel

7    room, denied anyone else was staying there with her.              See Spencer

8    Body Camera Footage at 4:10–4:50. Defendant has failed to present

9    any evidence (other than his own statement) that contradicts or

10   corrects Riggins’ statement that she was staying in the motel

11   room alone.    For example, a declaration from Riggins herself

12   might have been persuasive.      Absent that, or any other persuasive

13   evidence, the Court does not find that Defendant was an overnight

14   guest.    Thus, Defendant lacks standing to challenge the search.

15   Given this finding the Court need not reach the other arguments

16   raised by the Government in opposition to this motion.

17

18                               III.    ORDER

19        For the reasons set forth above, the Court DENIES

20   Defendant’s Motion to Suppress.
21        IT IS SO ORDERED.

22   Dated: November 18, 2020

23

24

25

26
27

28
                                           7
